By the court, Lacy J. We hold that the plea in this case is well pleaded, and defeats the plaintiff’s cause of action, and consequently the demurrer to it should have been overruled. It avers that the writing sued on, was executed by the defendants, as securities of Andrew J. Greer, to the payees, and endorsed by them to the plaintiff, and that it was given in consideration of certain tickets, notes or checks, with the intent of being circulated as currency in lieu of money; and it alleges the execution and circulation of such a paper medium, to fee contrary to the statute in such case made and provided. In respect to this matter, the statute is clear and explicit. The legislature intended to. cut up by the root, all individual paper emissions of money, and in order effectually to accomplish this desirable and important end, they have declared, that whosoever executes or passes such a spurious currency, shall be liable criminally for such offence: and that the maker of this kind of currency shall be civilly answerable by an action for the recovery of the amount, and it utterly forbids its execution and circulation by any one. The true intent of the law was to prevent by every possible means, the utterance and circulation of such a currency. Its policy was just and wise. This can only be done by construing the act liberally. To make it an indictable offence to utter and pass individual paper issue, and to allow their amount to be received from the maker of such tickets, notes or checks, and at the obligations taken in lieu of them, valid against securities, would not only defeat the intent of the legislature and policy of the act, but it would perpetuate the very evil intended to be avoided. Such an interpretation would not prevent their circulation as currency,, but would substitute them in lieu of money. We should then have entailed upon us an irredeemable paper currency of individuals; and a more unwarrantable or erroneous state of things, it is not possible to conceive of. Rev. Stat. ch. 119, p. 674. The demurrer is therefore overruled, and the plea adjudged sufficient to bar the action, if established by proof on the trial. Judgment reversed.